DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 12/17/2021.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11 – 13, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130344821 (Armstrong) in view of US 20180242341 (Dickey), US 20070177542 (Hirsch) and further in view of US 20160336984 (Demay).
Regarding claims 1 and 12, Armstrong teaches “A multi-radio apparatus (device 100 shown in FIG 1 with corresponding description in paragraph 0039) comprising:
	a first transceiver circuit (transceiver 101 in FIG 1) configured to communicate a first radio frequency (RF) signal in a shared RF medium (paragraph 0039 regarding interference between transmitters. Therefore, the RF medium is shared between transmitters);
a standard-defined coexistence interface coupled to the first transceiver circuit (implemented in arbiter 103 connected to the transceiver 101 and described in paragraphs 0040 – 0042. Although being “standard-defined” is not explicitly disclosed, such packet traffic arbitration schemes as in IEEE 802.15.2-2003 are well known in the art (see paragraph 0004). Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize some form of “standard-defined” interface in communication between transceivers 101 and 102 to provide at least basic level arbitration between the transceivers, as is well known in the art, rather than devising a new protocol for communication from scratch); and
a second transceiver circuit coupled to the standard-defined coexistence interface (transceiver 102 in FIG 1 which is also connected to arbiter 103) and configured to:
(paragraph 0043: Transceiver 102 is configured to send transmit request (111) to arbiter 103 (“via the standard-defined coexistence interface”) when that transceiver intends to transmit data (“in response to” event). A transmit request includes at least a representation of the transmit power at which the respective transceiver intends to transmit the data. Also paragraph 0045)…”
“…transmit the second RF signal in a first mode in response to a medium access grant for the medium access request being asserted via the standard-defined coexistence interface (paragraph 0046 describing a case when both transceivers intend to transmit. In this case, one of the transceivers is prevented from transmitting data by means of an arbitration response (110/112). The arbiter may determine which transceiver is allowed to transmit data based on the priorities of the transmission operations (which could be specified in the respective transmit requests), the fixed priorities of the transceivers themselves, or the order in which the transmit requests are received at the arbiter. Therefore, it would have been obvious that if the arbitration is based on the order of receiving of the transmit requests and the transmit request from transceiver 102 was received first, the arbiter will allow the transceiver 102 to transmit by means of an arbitration response 112 (“a medium access grant for the medium access request being asserted via the standard-defined coexistence interface”). Since in the initial request the transceiver 102 indicated the transmit power (see paragraph 0045) and the arbiter did not indicate that the power needs to be changed, it is understood that the transmission is done at the originally requested power thus being “transmit the second RF signal in a first mode”)…”
“…transmit the attenuated second RF signal in response to the medium access grant for the medium access request not being asserted (paragraph 0047: In a second scenario, transceiver 101 is expecting to receive data within the time window. In this case, the arbiter 103 determines a threshold transmit power below which transceiver 102 is permitted to perform the requested transmission operation and transmits these parameters to transceiver 102 in arbitration response 112. In this manner, the arbiter indicates to transceiver 102 that transmission may only proceed if the transmit power of the transmission operation is selected so as to limit the degradation due to interference caused to the receive activity requested by transceiver 101. Paragraph 0050: depending on a receive performance of the transceiver 101, when a certain combination of transmit frequency and power (from transceiver 102) with receive frequency presents to the arbiter, the arbiter further restricts the transmit power of the transmission operation. In other words, in certain cases when the transmit request is received indicating certain transmission power, the arbiter may deny transmission at the requested transmit power and indicate the maximum allowed transmission power which is lower than the requested. This response is the same as recited in the claim “the medium access grant for the medium access request not being asserted” since the arbiter denies the initial request at the initial transmit power but instead allows transmission to proceed with reduced transmission power, which represents “transmit the attenuated second RF signal”); and
(although not explicitly disclosed, it is, nevertheless, implicit that the original request to transmit will at some point be de-asserted and the “second trigger event” may simply be no data to transmit, receipt of response from the arbiter, turning off transceiver 102, etc.)…”

Armstrong does not disclose that the assertion of the request to communicate is in response to “reception of a preamble of a ZigBee cluster library (ZCL) request” and that the second trigger event “comprising conclusion of ZCL packet transmission”. In Armstrong, the examples of collocated transceivers are Bluetooth and Wi-Fi.

Dickey in paragraph 0018 states that the collocated transceivers could be a high-powered device, such as Wi-Fi, and a lower power device such as Bluetooth and/or ZigBee.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the disclosure of Dickey with respect to presence of a collocated transceiver conforming to the ZigBee standard, in addition to or as a replacement for Bluetooth transceiver in the system of Armstrong. Doing so would have provided a combined device capable of communicating in additional standards thus providing convenience to the user.
Furthermore, just as Armstrong, Dickey in paragraph 0020 also states that arbitration between the transceivers may be done using IEEE 802.15.2 standard (corresponds to claimed “a standard-defined coexistence interface coupled to the first 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Dickey process of asserting and de-asserting REQ upon reception of an incoming packet and conclusion of transmission, by the lower powered transceiver, in the system of Armstrong. This maximizes the likelihood that no WIFI traffic will occur while the incoming packet is being received (see Dickey, abstract).
Although Dickey does not disclose that the received packet and response are “ZigBee cluster library (ZCL)”, it is well-known in the art that ZigBee cluster library is a set of useful functions from which to build ZigBee applications and profiles and which is nothing more than a set of clusters and cross cluster commands used in the public profiles produced by the ZigBee Alliance to speed the development and standardization of the public profiles (see https://doi.org/10.1016/B978-0-7506-8597-9.00006-9).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to apply the principles disclosed by Dickey to the commands from the well-known in the art ZigBee cluster library. Doing so would have further expanded usage of the method to the functions and commands in the library.

While disclosing reception of an incoming packet by the lower-power network controller 20 and asserting the REQ signal 101 (Process 520) based on the parsed 

Hirsch also teaches arbitrating between collocated transceivers (title). Paragraph 0024 teaches that when the WLAN transceiver 30 detects an incoming WL packet preamble, it will raise the RXIND signal line until it has decoded the address associated with the incoming packet. If the incoming packet is addressed to the WLAN transceiver 30, then the WLAN transceiver 30 raises the WL signal for the duration of the packet reception, which is similar to Dickey’s disclosure. Paragraph 0018 further explains the RXIND signal is set to high when the WLAN transceiver 30 detects an incoming WLAN packet. This gives the WLAN transceiver 30 an opportunity to determine whether the incoming packet is one that it needs to read and possibly acknowledge or respond to. Thus, if RXIND is set to high, it prevents, at least temporarily, the Bluetooth transceiver from transmission.
In other words, Hirsch teaches assertion of a signal from a first transceiver to a second transceiver to indicate detection of a preamble of an incoming packet by the first transceiver to request time for decoding the address associated with the incoming packet. During this time required to receive and decode the address by the first transceiver, the second transceiver refrains from transmissions.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Hirsch assertion of the medium access signal by the first transceiver upon detection of an incoming preamble, 

Lastly, Armstrong does not disclose “attenuate the second RF signal to below a receiver saturation threshold of the first transceiver circuit” prior to transmission of the second RF signal. In fact, although Armstrong teaches in paragraph 0047 transmission at the attenuated level below the threshold transmit power for the transceiver 102 while the transceiver 101 is expecting to receive data, Armstrong does not disclose how to determine this threshold transmit power.
In similar art, Demay also teaches a WLAN/Bluetooth combination chip which may include one or more WLAN cores and a Bluetooth modem that provide for WLAN and Bluetooth communications, respectively. When one or more of the WLAN cores is transmitting, the WLAN transmission signals can saturate the Bluetooth receiver and prevent the Bluetooth receiver from receiving a meaningful signal (see paragraph 0003).  To remedy this, as disclosed in paragraph 0028, for each of the one or more WLAN cores there is a power level threshold defined so that the one or more WLAN cores may transmit at a power level below the respective threshold to allow the Bluetooth modem (transmission signal for the respective WLAN core) to below a receiver saturation threshold of the first transceiver circuit (the receiver chain of the Bluetooth modem is no longer saturated)”.
Therefore, since Armstrong does not disclose how to determine the threshold transmit power for the transceiver 102 while the transceiver 101 is expecting to receive data, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Demay method of threshold transmit power level determination based on avoiding saturation of the collocated receiver, in the device of Armstrong. Doing so would have filled in where Armstrong is silent and allowed to avoid saturation of the collocated receiver (see Demay, paragraph 0028).

Regarding claims 2 and 13, Armstrong in combination with Hirsch teaches or fairly suggests “wherein the second transceiver circuit is further configured to assert the medium access request in response to reception of a preamble/start-frame delimiter (SFD) of an incoming packet in the second RF signal (Indeed, as was explained in the rejection of claim 1 above (and the explanation is incorporated herein by reference), Hirsch teaches assertion of a signal from a first transceiver to a second transceiver to indicate detection of a preamble of an incoming packet by the first transceiver to request time for decoding the address associated with the incoming packet. During this time required to receive and decode the address by the first transceiver, the second transceiver refrains from transmissions.).”
Regarding claims 4 and 15, Armstrong does not teach “wherein, in the first mode, the second transceiver circuit is further configured to cause the second RF signal to be amplified prior to transmission in the shared RF medium in the first mode.”
Armstrong provides only general description of the transceivers 101 and 102 in FIG 1 leaving particular implementation to the person of ordinary skill reading his disclosure.
On the other side, providing power amplifier at the output of RF transmitter is well known in the art as to ensure sufficient output power of the transmitted signal.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a power amplifier at the output of Armstrong’s transceivers, as is commonly done in the art. Doing so would have ensured sufficient output power of the signal transmitted by the device.
Regarding claims 8 and 19, Armstrong in combination with Dickey teaches “wherein the second transceiver circuit is further configured to de-assert the medium access request in response to the second trigger event indicative of transmitting an acknowledge (ACK) packet in the shared RF medium (Dickey, paragraph 0049: the lower-power network controller 20 transmits the ACK packet as shown in Process 560. After the ACK is transmitted, the lower-power network controller 20 deasserts the REQ signal 101, as shown in Process 570.) after receiving an incoming packet in the second RF signal (Dickey, paragraph 0049: in Process 500, an incoming packet begins to be received by the lower-power network controller 20. After the entire packet has been received, the lower-power network device 20 verifies that the packet was correctly received.).”
Regarding claims 9 and 20, Armstrong in combination with Dickey teaches “wherein the second transceiver circuit is further configured to de-assert the medium access request in response to the second trigger event indicative of receiving an acknowledge (ACK) packet in the shared RF medium after transmitting an outgoing packet in the second RF signal (Dickey, FIG 6 and paragraph 0051: After the packet has been transmitted, the lower-power network controller 20 waits for and receives the ACK packet, as shown in Process 650. Following receipt of the ACK packet, the lower-power network controller 20 deasserts the REQ signal 101, as shown in Process 660.).”
Regarding claims 11 and 22 of, Armstrong in combination with Dickey teaches “wherein the second transceiver circuit is further configured to de-assert the medium access request in response to the second trigger event indicative of detection of an invalid incoming packet received in the second RF signal (Dickey, FIG 5B and paragraph 0050: the lower-power network controller 20 asserts the REQ signal 101 immediately after detecting that an incoming packet is being received, as shown in Process 525. When the packet header is received, the lower-power network controller 20 determines whether this packet is for this device, as shown in Process 510. If the packet is not for this device (“detection of an invalid incoming packet received in the second RF signal”), the lower-power network controller 20 deasserts the REQ signal 101, as shown in Process 570. The same operation would take place when additionally modified by Hirsch: par. 0024: if the received frame contains errors, the transceiver 30 can immediately de-assert the WL signal line as no further action on its part requires access to the transmission medium.).”

Claims 7, 10, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130344821 (Armstrong) in view of US 20180242341 (Dickey), US 20070177542 (Hirsch) and US 20160336984 (Demay) as applied to claims 1 and 12 above, and further in view of US 20120120857 (Sudak).
Regarding claims 10 and 21, Armstrong does not teach “wherein the second transceiver circuit is further configured to de-assert the medium access request in response to the second trigger event indicative of an expiration of a predefined time-out timer.”
Sudak also teaches device, system, and method of coordinating among multiple collocated wireless communication units (title, abstract).
Paragraph 0050 discloses providing a signal 130 to a collocated device indicative of a communication activity over wireless communication network 110. Signal 130 may include a Bluetooth-request (BT_REQ) signal, which may be asserted, for example, in alignment with a BT slot boundary and may remain asserted for an entire BT upcoming activity, e.g., a slot, a frame, a combination of receive/transmit (RX/TX) slots or a 
Although this is disclosed with respect to Bluetooth, it would have been obvious that similar arrangement may also be implemented in other wireless standards as well so that if no incoming signal is received during the time when it is expected, to de-assert the medium access request.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize expiration of a predetermined timeout period, as disclosed by Sudak, in the system of Armstrong to de-assert the request to access the shared medium, if no communication has been received. Doing so would have allowed the other device among the collocated devices to access the shared medium.
Regarding claims 7 and 18, Armstrong in combination with Dickey and Sudak teaches “wherein the second trigger event further comprises:
transmitting an acknowledge (ACK) packet in the shared RF medium (Dickey, paragraph 0049: the lower-power network controller 20 transmits the ACK packet as shown in Process 560. After the ACK is transmitted, the lower-power network controller 20 deasserts the REQ signal 101, as shown in Process 570.) after receiving an incoming packet in the second RF signal (Dickey, paragraph 0049: in Process 500, an incoming packet begins to be received by the lower-power network controller 20. After the entire packet has been received, the lower-power network device 20 verifies that the packet was correctly received.);
receiving the ACK packet in the shared RF medium after transmitting an outgoing packet in the second RF signal (Dickey, FIG 6 and paragraph 0051: After the packet has been transmitted, the lower-power network controller 20 waits for and receives the ACK packet, as shown in Process 650. Following receipt of the ACK packet, the lower-power network controller 20 deasserts the REQ signal 101, as shown in Process 660.);
an expiration of a predefined time-out timer (this portion of the claim is rejected as obvious over Armstrong in view of Sudak as explained in the rejection of claim 10 above because of the similarity of limitations); and
a detection of an invalid incoming packet received in the second RF signal (Dickey, FIG 5B and paragraph 0050: the lower-power network controller 20 asserts the REQ signal 101 immediately after detecting that an incoming packet is being received, as shown in Process 525. When the packet header is received, the lower-power network controller 20 determines whether this packet is for this device, as shown in Process 510. If the packet is not for this device (“detection of an invalid incoming packet received in the second RF signal”), the lower-power network controller 20 deasserts the REQ signal 101, as shown in Process 570. The same operation would take place when additionally modified by Hirsch: par. 0024: if the received frame contains errors, the transceiver 30 can immediately de-assert the WL signal line as no further action on its part requires access to the transmission medium.).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190253097, which also teaches setting power level of the transmitting device in such a way as to avoid saturation of the collocated receiver device (see paragraph 0041).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648